       Case 1:20-cv-06985-LTS-SLC Document 76 Filed 01/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH CURRY, RICARDO MAZZITELLI,                          Case No. 20-cv-6985-LTS-SLC
  JACQUELINE BROWN PILGRIM, on behalf of
  themselves and other similarly situated,


                                               Plaintiffs,
                        - against -

  P&G AUDITORS AND CONSULTANTS, LLC;
  GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE
  BANCORP, INC. d/b/a APPLE BANK FOR
  SAVINGS,

                                             Defendants.



    DECLARATION JULIA H. KLEIN, ESQ. IN OPPOSITION TO APPLE BANK’S
                  MOTION FOR SUMMARY JUDGMENT
I, Julia H. Klein, Esq., affirm under the penalties of perjury as follows:

       1.      I am a partner of Klein Law Group of New York, PLLC (“KLG”) in New York,

New York, counsel of record for Plaintiffs in this matter. KLG is an employment litigation firm

based in New York City that represents plaintiffs in a variety of employment matters, including

individual and class action litigation involving wage and hour, discrimination, and harassment

claims, as well as contract and severance negotiations.

       2.      I am primarily responsible for prosecuting Plaintiffs’ claims.

       3.      I submit this Declaration to place before the Court certain facts and documents

relied upon by Plaintiffs in their in opposition to Defendant Apple Bancorp, Inc.’s (“Apple Bank”)

motion for summary judgment.

       4.      Plaintiffs filed this Action on or around August 27, 2020. Attached hereto as Exhibit

A is a true and correct copy of Plaintiffs’ Complaint.
       Case 1:20-cv-06985-LTS-SLC Document 76 Filed 01/19/21 Page 2 of 3




       5.      Defendant Apple Bank filed an answer and affirmative defenses on or around

October 15, 2020. Attached hereto as Exhibit B is a true and correct copy of Defendant Apple

Bank’s Answer and Affirmative Defenses.

       6.      Defendants P & G Auditors and Consultants, LLC, (“P&G”), GRC Solutions, LLC

(“GRC”), PGX, LLC (“PGX”) (collectively, “Contractor Defendants”) filed an untimely answer

on or around December 21, 2020. Attached hereto as Exhibit C is a true and correct copy of the

Contractor Defendants’ Answer and Affirmative Defenses.             Along with their answer and

affirmative defenses, the Contractor Defendants have retaliated against Plaintiffs by filing cross

claims against them personally, and their corporate entities, even though such cross claims violate

public policy. Clearly, Contractor Defendants are trying to send a message to members of the

putative class not to exercise their statutorily protected rights by filing actions to vindicate their

right to receive overtime compensation. Plaintiffs have not yet filed a responsive pleading with

respect to the cross claims.

       7.      On or around December 16, 2020, Plaintiffs filed a motion pursuant to 29 U.S.C. §

216(b) to seek collective action certification of this lawsuit and to authorize the dissemination of

a notice to members of the collective which alerts them of their rights to opt-in and become a party

plaintiff to this action. None of the Defendants have filed their opposition to this motion and the

Court has not yet issued a decision with respect to the motion.

       8.      Formal discovery has not yet commenced. The parties have not taken or noticed a

single deposition, no party has served document requests or interrogatories, and except for the

documents appended to Apple Bank’s motion for summary judgment, not a single document has

been formally exchanged. The parties have not even served initial disclosures pursuant to Rule 26

of the Federal Rules of Civil Procedure.
      Case 1:20-cv-06985-LTS-SLC Document 76 Filed 01/19/21 Page 3 of 3




Dated: Stamford, Connecticut             Respectfully submitted,
January 19, 2021
                                         KLEIN LAW GROUP OF NY PLLC


                                         By: /s/ Julia Klein
                                               Julia Klein
                                               120 East 79th Street, Suite 1A
                                               New York, New York 10021
                                               347.292.8170
                                               jklein@kleinlegalgroup.com
                                               Attorneys for Plaintiffs
